Name: 92/56/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 27 January 1992 repealing Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Africa
 Date Published: 1992-02-01

 Avis juridique important|41992D005692/56/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 27 January 1992 repealing Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa Official Journal L 024 , 01/02/1992 P. 0094 - 0094DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 27 January 1992 repealing Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa (92/56/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, Whereas, in response to the deteriorating situation in South Africa and the refusal of its Government to take specific measures leading to the abolition of apartheid, the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, decided, on 16 September 1986, to suspend imports of certain iron and steel products originating in South Africa; Whereas the present Government of the Republic of South Africa has taken steps to abolish apartheid, inter alia, by proposing to the South African Parliament the repeal of the laws that provided the basis for apartheid; whereas the way is now open for the negotiation of a constitution for a united, democratic and non-racial South Africa; Whereas it has therefore been possible to reach a consensus in the context of European political cooperation on relaxing the restrictions adopted in 1986 in order to encourage that process; Whereas, therefore Decision 86/459/ECSC (1), as amended by Decision 88/280/ECSC (2), should therefore be repealed, HAVE DECIDED AS FOLLOWS: Article 1 Decision 86/459/ECSC is hereby repealed. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 27 January 1992. The President A. MARQUES DA CUNHA (1) OJ No L 268, 19. 9. 1986, p. 1. (2) OJ No L 120, 7. 5. 1988, p. 1.